ON MOTION FOR REHEARING
Respondent’s motion for rehearing presents two issues: First, that the gift to minors’ accounts would be part of Mrs. Huber’s gross estate for federal estate tax purposes; and, second, that the opinion does not clearly and adequately describe the values the trial court on remand must consider in determining what the daughters received from the estate.
If the accounts are includable in the gross estate for federal estate tax purposes1 then the gross value of the gift would be the total amount of the deposit to the gift to minors’ account plus accrued interest according to the terms of the deposit less any interest paid and any applicable taxes. From this sum the court should subtract the values each daughter received through the probate proceeding with respect to the real estate purchased by the unlawful borrowing and the $17,000 and $6,100 loans or withdrawal. Any interest earned by the estate and the daughters on these sums should also be credited against the gross value of the gifts. The court should then allow Rita the difference between the gross value of her gift and the sum she actually received from these three assets of the estate as the measure of her loss by reason of the breach of duty. To determine the amount Nancy received in excess of what she should have, the same calculations would apply in reverse.
Appellants’ and respondent’s motions for rehearing are overruled.
SNYDER, P.J., and DOWD, J., concur.

. See Stuit v. Commissioner, 452 F.2d 190 (7th Cir.1971); Eichstedt v. United States, 354 F.Supp. 484 (N.D.Cal.1972); Estate of Jacoby v. Commissioner, 29 TCM 737 (1970); Annot., 50 A.L.R.3d 528, 536 (1973). Although the gift is of indefeasible legal title, under certain circumstances, it may be includable in the donor’s gross estate either as a gift in contemplation of death made within three years of death or where the donor is a parent and the gift remains available to meet the donor’s duty of support. See Exchange Bank & Trust Co. v. United States, 694 F.2d 1261, 1263-64 (Fed.Cir.1982).